Case 7:20-cr-00077-MFU-RSB Document17 Filed 12/11/20 Page 1of3 Pageid#: 39

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION

" UNITED STATES OF AMERICA )
)
v. )
)
}

GARY DONEL SMITH ) Criminal No.:__7:29-cr-00077
alk/a }
GARY DONNELL SMITH, JR. )
a/k/a )
GARY SMITH )
afk/a )
GARY DONELLE SMITH )

FACTUAL BASIS

If this matter were to go to trial, the United States of America would prove beyond a
reasonable doubt with admissible and relevant evidence the following:

1. On February 10, 2020, the defendant, GARY SMITH was found in Wythe County within
the Western District of Virginia.

2. GARY SMITH is a citizen of the United States.

3. GARY SMITH was the driver of a vehicle involved in an accident in which law
enforcement responded to on February 10, 2020 in Wythe County, Virginia.

4. Smith transported M.E.M., J.B.G.T., J.D.T.N., E.M.A.L. and A.A.R.P. in the vehicle.

5. Passenger J.D.T.N. was a seventeen-year-old male. The remaining passengers were
adults.

6. Passenger M.E.M. was a citizen of Ecuador.

7. Passenger J.E.G.T, was a citizen of Ecuador,

8. Passenger J.D.T.N. was a citizen of Ecuador.
Case 7:20-cr-00077-MFU-RSB Document17 Filed 12/11/20 Page 2 of 3 Pageid#: 40

9, Passenger E.M.A.L. is a citizen of El Salvador.

10, Passenger A.A.R.P. is a citizen of El Salvador,

11. Passengers M.E.M., J.E.G.T., .D.T.N., E.M.ALL. and A.A.R.P. are aliens and not
lawfully in the United States.

12, GARY SMITH was recruited by an individual to drive a load of persons across the
United States,

13. GARY SMITH knew the occupants were aliens at the time of transporting M.EM.,
JE.GT, LDN. EMAL, and AARP.

14, On February 9, 2020, GARY SMITH picked up his passengers in Dallas, Texas. GARY
SMITH was to transport the passengers to different states including New York, New
Jersey and Maryland.

15. An extra seat was installed in the vehicle to increase the occupancy capability of the
vehicle,

16. The passengers paid the smuggling service $14,000 for assistance in entering the United
States and transportation to New York.

17, GARY SMITH was to be paid for transporting the illegal aliens when he returned from

the trip.
Respectfully submitted,
Daniel P, Bubar
Acting United States Attorney
By:
Date: 12/10/2040 CHarlon, 2) au

 

 

Charlene Day
Assistant United States Attomey
Case 7:20-cr-00077-MFU-RSB Document17 Filed 12/11/20 Page 30f3 Pageid#: 41

Date: [2 [Zp2Z0

Date: {2- Lt XS 2O

Var nth

GARY DO SMITH
Defendant

(SDM Loalah

Phillip R. Lingafelt, Esq?
Counsel for the Defendant
